United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1073
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Ronnie Lee Langston

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                            Submitted: August 3, 2015
                              Filed: August 6, 2015
                                   [Published]
                                  ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       This court previously affirmed Ronnie Lee Langston’s sentence under the
Armed Career Criminal Act, 18 U.S.C. § 924(e). See United States v. Langston, 772
F.3d 560 (8th Cir. 2014) (per curiam). The Supreme Court granted certiorari, vacated
the judgment, and remanded for reconsideration in light of Johnson v. United States,
135 S. Ct. 2551 (2015). Having jurisdiction under 28 U.S.C. § 1291, this court
affirms the district court1 and reinstates the previous opinion in part.

        Langston pled guilty to possessing a firearm in violation of 18 U.S.C. § 922(g).
The district court sentenced him as an armed career criminal to 180 months’
imprisonment. See § 924(e)(1) (mandatory minimum of 180 months if a felon in
possession of a firearm has three prior convictions for violent felonies or serious drug
offenses). At sentencing, the court found that four prior convictions were violent
felonies: terrorism, going armed with intent, theft, and burglary. Langston did not
dispute that the theft and burglary convictions were violent felonies. This court
affirmed, holding that the terrorism conviction is a violent felony under the ACCA’s
first clause. See § 924(e)(2)(B)(i) (crime is a violent felony if it “has as an element
the use, attempted use, or threatened use of physical force against the person of
another”). Alternatively, this court found that Langston’s going-armed-with-intent
conviction is a violent felony under the “residual clause” of the ACCA. See §
924(e)(2)(B)(ii) (crime is a violent felony if it “otherwise involves conduct that
presents a serious potential risk of physical injury to another”).

      In Johnson, the Supreme Court struck down the residual clause as
unconstitutionally vague. See Johnson, 135 S. Ct. at 2556-57 (noting vagueness in
criminal statutes is prohibited by due process). In light of Johnson, Langston’s
going-armed-with-intent conviction is not a qualifying violent felony.

      However, Johnson “does not call into question application of the [ACCA] to
the four enumerated offenses, or the remainder of the Act’s definition of a violent
felony.” Id. at 2563. As explained by the previous opinion, Langston’s terrorism
conviction is a violent felony under the ACCA’s first clause. See 772 F.3d at 562-63.


      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                          -2-
Langston thus has three qualifying convictions. The district court properly sentenced
him as an armed career criminal. See § 924(e)(1) (requiring “three previous
convictions . . . for a violent felony or a serious drug offense”). See also United
States v. Archuleta, 412 F.3d 1003, 1006 (8th Cir. 2005) (discussing harmless error),
citing, e.g., Chapman v. California, 386 U.S. 18, 24 (1967).

      The judgment is affirmed. The panel opinion is reinstated except for the two
paragraphs, 772 F.3d at 563, finding that the going-armed-with-intent conviction is
a predicate felony under the residual clause.
                      ______________________________




                                         -3-